                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




SCOTT ALLAN JOHNSON,

      Plaintiff,

v.                                                        4:20cv579–WS/MAF

LT. J. SHULLER, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 14, mistakenly titled an “Order”) docketed May 25, 2021. The magistrate

judge recommends that this case be dismissed without prejudice for failure to

prosecute, to comply with court orders, and to properly serve the defendants.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 14) is
                                                                              Page 2 of 2


adopted and incorporated by reference in this order of the court.

      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to prosecute, to comply with court orders, and to properly

serve the defendants.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             24th    day of     June     , 2021.



                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
